Citation Nr: 1422649	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  06-28 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a dental disorder for the purposes of VA compensation.

4.  Entitlement to service connection for a dental disorder for VA outpatient treatment purposes.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Esq.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1951 to April 1955 and in the Air Force from March 1956 to May 1958.

This case has a complex procedural history, originating from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

In November 2008, the Board of Veterans' Appeals (Board) issued a decision denying the Veteran's arthritis, pes planus, and heart disorder claims and remanding his dental claims for additional development.  The Veteran appealed the portion of the Board decision denying his claims to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated the Board's denial and remanded the Veteran's arthritis, pes planus, and heart disorder claims for readjudication.  The Board, in turn, issued a January 2012 decision granting service connection for arthritis of the lumbar spine, right and left hips, and feet, and denying VA benefits for bilateral pes planus and heart and dental disorders.

Notably, following the issuance of the January 2012 decision, VA reached a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  Pursuant to that agreement, the January 2012 decision was identified as having been potentially affected by an invalidated rule concerning the duties of Veterans Law Judges who preside at hearings, as set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As discussed in further detail below, the transcript of the July 2008 Board hearing reveals that there was, in fact, full compliance with the provisions of 38 C.F.R. § 3.103(c)(2) and Bryant throughout that proceeding.  Moreover, while the invalidated rule concerning those provisions was referenced in the April 2012 Board decision, it did not serve as the basis for any of the unfavorable dispositions contained therein.  Nevertheless, to remedy any potential error that may have arisen in this regard, the Board has sent the Veteran a September 2013 letter notifying him of an opportunity to receive a new hearing and a de novo decision on his appeal.  In response, the Veteran has indicated that he does not want to testify at another hearing, but does wish to have the prior Board decision vacated and a new one issued with respect to his pes planus, heart disorder, and dental claims.  This adjudication satisfies that request.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 2013).


FINDINGS OF FACT

1.  The competent and credible evidence of record does not show that the Veteran has any pes planus or heart disorder that is related to his military service.  

2.  The competent and credible evidence does not show that the Veteran has a dental condition or disability, to include periodontal disease and extracted teeth, which resulted from combat wounds or other service trauma and for service connection is not already in effect.  Nor does the record show that the Veteran meets the requirements for service connection for the limited purpose of receiving VA outpatient treatment.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral pes planus and a heart disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for entitlement to service connection for a dental disorder, for purposes of both compensation and VA outpatient treatment, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1721 (West & Supp. 2013); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Before proceeding to the merits of a perfected appeal, the Board must consider whether VA has met its duties to notify and assist the Veteran under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Hence, the Board will now address each of these statutory duties in the order set forth below.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

In this case, the agency of original jurisdiction (AOJ) sent VCAA correspondence in March 2005, prior to the initial adjudication of the Veteran's pes planus and heart disorder claims.  That VCAA correspondence notified the Veteran of the evidence needed to substantiate those service-connection claims, as well as the responsibilities that he and VA shared for obtaining such evidence.  Accordingly, that March 2005 correspondence satisfied the threshold notice provisions under Pelegrini.  

Conversely, the above correspondence predated and, thus, did not address the specific VCAA elements set forth in Dingess.  However, notice of those heightened notice provisions was promulgated later in the appeal.  See March 2006 VCAA Correspondence.  Moreover, the Board finds that any timing defect with respect to such notification, which followed the initial (November 2005) rating decision, has been effectively cured by the subsequent readjudication of the Veteran's claims.  See August 2006 Statement of the Case (SOC); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that issuance of a fully compliant notification followed by readjudication, as in a SOC, is sufficient to cure a timing defect). Accordingly, absent any evidence to the contrary, the Board finds that the duty to notify under 38 C.F.R. § 3.159(b) has been satisfied in this case.


Duty to Assist

The duty to assist under 38 C.F.R. § 3.159(c) has likewise met with substantial compliance.  Indeed, the AOJ has updated the claims file with the Veteran's service treatment records, his relevant private and VA treatment records, and all other pertinent evidence that he has identified in support of his pes planus and heart disorder claims.  38 U.S.C.A. § 5103A.  While, as noted in the Introduction, the Veteran has requested a de novo review of those issues, he has not produced any documentation that was not of record at the time of the previous (January 2012) decision.  Accordingly, the Board finds that, to the extent such evidence exists but has not been obtained, the responsibility lies with the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).

In addition, the Board recognizes that, under applicable law, it is obligated to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims, including any "relevant records" in the custody of VA or another federal agency, such as SSA.  38 C.F.R. § 3.159(c)(2).  However, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  Here, the Veteran has not indicated, and the evidence of record does not otherwise suggest, that there are any outstanding VA or SSA records pertaining to his pes planus, heart disorder, or dental claims.  Accordingly, the Board finds that it is not obligated to obtain any additional records with respect to those issues.  

Nor is the Board obligated to afford the Veteran an additional hearing as he has already had the opportunity to testify before the undersigned Veterans Law Judge.  As noted in the Introduction, the Veteran also has been invited to appear for a new Board hearing, but has expressly declined to do so.  See September 2013 Veteran Correspondence (requesting a new decision but waiving the right to a new Board hearing on his appeal).  As such, he has implicitly signaled his satisfaction with the initial (July 2008) proceeding.  

Moreover, the transcript (Tr.) of the above Board hearing reflects that it substantially complied with the provisions of 38 C.F.R. § 3.103(c)(2), as set forth in Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In this regard, the Board recognizes that its January 2012 decision referenced a rule regarding those provisions that is now considered to be invalid.  Notably, however, the Board did not rely on that invalidated rule in assessing the adequacy of the July 2008 hearing.  To the contrary, the Board expressly acknowledged that it remained bound by the dictates of 38 C.F.R. § 3.103(c)(2) and Bryant in accordance with the March 2011 Memorandum Decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting, inter alia, that the terms of a Memorandum Decision are incorporated by the Court in its Order, and are thus binding upon VA, including the Board). The Board then reasoned that, to the extent those requirements had not been met with respect to certain aspects of the appeal - specifically, the Veteran's claims for service connection for back, hip, and foot arthritis - such a breach of compliance was nonprejudicial as these issues were being granted in full.  

Conversely, the Board determined that the record was insufficient to grant the Veteran's pes planus and heart disorder claims.  However, regarding those particular claims, the Board expressly found that the undersigned had met the duties of a Veterans Law Judge to (1) fully explain the issues on appeal and (2) suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2);  Bryant, 23 Vet. App. at 492.  

Even though the January 2012 denial of the Veteran's pes planus and heart disorder claims has now been vacated as a precautionary measure, the Board continues to find that the particular duties outlined in 38 C.F.R. § 3.103(c)(2) and Bryant were fulfilled with respect to those issues.  Indeed, this is evident from the transcript (Tr.) of the July 2008 hearing, which indicates that, at the start of the proceeding, the undersigned clarified that such issues were on appeal, then focused on the elements necessary to substantiate those claims and sought to identify any need for further development.  See Board Hearing Tr. at 2, 10-17.  Specifically, the undersigned elicited testimony from the Veteran regarding the subjective symptoms and clinical manifestations of his bilateral foot disorder, and agreed to hold the record open for 30 days to afford him the opportunity to submit private clinical records regarding that condition.  Id.  The undersigned also clarified the subjective symptoms, and the lack of clinical treatment, associated with the Veteran's alleged heart disorder.  Id.  Through such actions, the undersigned satisfied the obligations of a Veterans Law Judge under 38 C.F.R. § 3.103(c)(2), as elucidated by Bryant, supra.

Notably, the Veteran has not alleged, and the evidence has not otherwise shown, that the undersigned failed in any way to comply with 38 C.F.R. § 3.103(c)(2) or committed other prejudicial error with respect to the pending pes planus and heart disorder claims.  Moreover, there is no indication that the Veteran was otherwise denied due process during his July 2008 hearing or, indeed, at any time throughout this appeal 

Accordingly, the Board finds that the Veteran has had the opportunity to meaningfully participate in the adjudication of his pes planus and heart disorder claims.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error of law or fact that precludes the Board from adjudicating those issues.

As a final matter before turning to the merits of the Veteran's appeal, the Board observes that, with respect to his pending dental claims, the relevant facts are not in dispute.  Moreover, as discussed in further detail below, each of those claims is subject to denial as a matter of law.  It follows that any discussion of VA's duties to notify and assist is unnecessary with respect to those issues.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (holding that the VCAA is inapplicable to matters of pure statutory interpretation).  

II.  Merits of the Appeal

As noted in the Introduction, the January 2012 Board decision granted service connection for arthritis affecting the Veteran's lumbar spine, hips, and feet.  He claims to have other disabilities - specifically, pes planus and a heart disorder - that share the same etiology as those arthritic disorders and, thus, also warrant service connection.  The Board disagrees and finds that the Veteran is not entitled to such additional VA benefits, for the reasons set forth below.

Pertinent Legal Criteria

Service connection may be granted for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 2013); 38 C.F.R § 3.303 (2013).

Service connection for certain disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Such disorders include cardiovascular-renal disease, but not pes planus.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  

For injuries alleged to have occurred in combat, the law provides a relaxed evidentiary standard of proof to determine service connection.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(d) (2013).  Satisfactory evidence is credible evidence. Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(d) (2013).  This provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in- service incident to which the current disability may be attributed.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

With respect to whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Relevant Facts and Analysis: Pes Planus and Heart Disorder Claims

Having thus identified the underlying legal criteria, the Board now turns to the salient facts of record.  The Veteran's service treatment records show that he sustained multiple injuries in July 1951 after falling into a grease pit and being knocked down by lightning.  Significantly, however, those records are negative for any specific complaints or clinical findings of flat feet, heart problems, or related symptoms arising from those injuries.  Nor do his service records otherwise show any subjective or objective evidence of pes planus or a heart disorder.  Accordingly, the Board finds that chronicity in service is not established with respect to the Veteran's pes planus and heart disorder claims and that a continuity of symptoms after discharge is required to support those claims.  38 C.F.R. § 3.303 (b) (2013).

Significantly, the Veteran's post-service records, like his treatment records in service, are void of any evidence of a diagnosis of or treatment for pes planus.  Nor do those records show that the Veteran has ever been diagnosed with or sought treatment for a heart disorder, apart from hypertension.  In this regard, the Board observes that that the Veteran previously submitted a separate claim for that particular disorder, which was denied in the Board's November 2005 rating decision and which he has not appealed.  As such, the Board does not have jurisdiction over the Veteran's hypertension claim and must confine its analysis to whether another heart disorder was incurred in or aggravated in service.  

The Board recognizes that, at his July 2008 hearing, the Veteran testified that he had developed chronic chest pains in the wake of his in-service injuries.  While a lay person, he is competent to report chest pains and related symptoms, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, his testimony in this regard is considered credible in the absence of any evidence to the contrary.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, symptoms of chest pain alone, without a diagnosed or underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001)).  Further, the Board considers it significant that the Veteran expressly conceded, in the course of his hearing, that his chest pains had neither warranted treatment nor been found to support a clinical diagnosis.  

Based on the foregoing, the Board finds no evidence of any currently diagnosed foot disorder apart from arthritis, for which service connection already has been established.  Nor does the Board find any evidence of a heart disorder apart from hypertension, which is not currently on appeal.  The rules against pyramiding preclude the Board from granting service connection for symptoms contemplated in a prior VA disability award.  38 C.F.R. § 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Moreover, the Board may not award benefits for a disability for which the Veteran has not perfected a timely appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993); see also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations).  Accordingly, the Board finds that, with respect to the Veteran's currently pending pes planus and heart disorder claims, the preponderance of the evidence does not show that he has currently diagnosed disabilities for which service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board recognizes that the Veteran believes that he has current pes planus and heart disorders warranting service connection.  However, those disorders, in contrast with other disabilities, such as varicose veins, are not capable of diagnosis by a lay person, such as the Veteran, who lacks the requisite clinical training.  But see Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).

Even assuming, without conceding, that the Veteran's claims were predicated on currently diagnosed disorders, the Board would still be unable to grant service connection in the absence of competent evidence showing a nexus between those disorders and his active service.  In this case, the competent evidence weighs against such a finding as no VA or private medical provider has related the Veteran's alleged pes planus and heart disorder to his periods of military service.  Nor does the record otherwise indicate that the symptoms underlying those alleged conditions were incurred in or aggravated by any aspect of the Veteran's service.  As there is no evidence of complaints or clinical findings of such disorders during the Veteran's periods of honorable service, the Board finds that VA examinations are not required with respect to the Veteran's claims.  38 C.F.R. § 3.159(c)(4) (2009); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).  Moreover, in the absence of any showing of a cardiovascular-renal condition within a year of the Veteran's discharge, service connection is not warranted on a presumptive basis.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).

Nor is service connection warranted under the provisions of 38 U.S.C.A. § 1154(b).  The Board is mindful that the Veteran's service personnel records show that he received the Combat Infantry Badge, which is considered proof of combat involvement for VA compensation purposes.  38 U.S.C.A. § 1154(b).  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Significantly, however, the Veteran has not alleged that his documented combat service was responsible for the incurrence or aggravation of any pes planus or heart disorder.  On the contrary, he has consistently maintained that those alleged disabilities arose in the context of in-service accidents far removed from any battlefield.  Consequently, the Board finds that the 38 U.S.C.A. § 1154(b) presumption, while generally applicable to claims brought by combat-decorated Veterans, is not pertinent to the specific issues on appeal.  Even if that presumption were applicable, however, the Veteran's pes planus and heart claims could not be granted absent evidence of currently diagnosed disabilities related to his combat service.  Such evidence has not been shown.  

In making this determination, the Board wishes to emphasize that it remains sympathetic to the Veteran's claims and does not question the sincerity of his belief that he suffers from pes planus and a heart disorder that are etiologically related to his active service.  However, as noted above, there is nothing in the claims file to indicate that he possesses the training or expertise necessary to offer evidence on matters such as the medical diagnosis or causation of those alleged disabilities.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions); see also Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to a medical opinion, the Board looks at factors such as the proponent's knowledge and skill in analyzing the medical data).  It follows that, in the absence of such expert medical opinion evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008) ("the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment.") (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  

In light of the foregoing, the Board finds that the preponderance of the competent evidence weighs against a finding that any pes planus or heart disorder developed during either of the Veteran's periods of active duty or is otherwise related to his military service.  As previously observed, the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance.  However, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against Veteran's pes planus and heart disorder claims.  Accordingly, those claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Dental Claims

The Board now shifts to the Veteran's claims for service connection for a dental disorder for VA compensation purposes and outpatient treatment.  Although those issues were not addressed in the Court's March 2011 Memorandum Decision, they were encompassed in a March 2009 statement of the case, which was rendered pursuant to the Board's November 2008 remand.  As such, the Board finds that those claims are currently within its jurisdiction.  Nevertheless, before proceeding to the merits of those claims, however, a more detailed discussion of their procedural history is in order. 

In this regard, the Board observes that the RO issued a December 2006 rating decision granting service connection for a dental condition involving teeth number 7 and 10 for purposes of dental treatment.  However, in an August 2007 notice of disagreement, the Veteran contended that he was entitled to service connection for all of his teeth.  He also asserted that his dental disorder warranted a compensable rating, instead of mere outpatient treatment.  In light of the Veteran's assertions, the Board will now consider whether the Veteran is entitled to compensation for any current dental disorder and, if not, whether he is eligible for service connection for treatment purposes for any teeth not contemplated by his current award.

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913, which governs loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity.  However, the note underlying that particular diagnostic code provides for compensation only for "bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913; see also Simmington v. West, 11 Vet. App. 41 (1998).

In this case, there is no evidence that the Veteran's current dental problems are the result of loss of substance of body of maxilla or mandible.  On the contrary, while his service treatment records show that, in July 1957, he incurred two loose incisors after striking his mouth in a fall, there is no indication that this injury resulted in any bone loss.  Moreover, the Veteran does not contend, and the record does not otherwise show, that he incurred bone loss through any other type of in-service trauma or disease, such as osteomyelitis.  As such, the Board finds that the Veteran does not meet the criteria for compensable (Class I) dental disorder.  See 38 C.F.R. §§  4.150, 17.161(a).  Nevertheless, the Board's analysis does not end there as it must now consider whether any additional award of service connection is warranted for dental treatment purposes.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Mays v. Brown, 5 Vet. App. 302 (1993)(holding that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment).

In determining service connection for treatment purposes, VA considers each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, VA will determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).

The condition of teeth and periodontal tissues at the time of entry into active duty must be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.  See 38 C.F.R. § 3.381(d).  The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  Additionally, it is important to note that teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  See 38 C.F.R. § 3.381(e).

VA's governing laws and regulations define various categories of eligibility for outpatient dental treatment, to include Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a prisoner of war (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost at any point in service prior to the last qualifying period of active duty (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to impair or aggravate an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C.A. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161. See 38 C.F.R. § 3.381; see also Byrd v. Nicholson, 19 Vet. App. 388, 393 (2005), 38 U.S.C.A. § 1712.  Acute periodontal disease will not be considered service connected for treatment purposes.  See 38 C.F.R. 3.381(e).

When applicable, a determination will be made as to whether a defective, missing, or diseased tooth, or diseased periodontal tissue, is due to a combat wound or other service trauma.  See 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition without the usual restrictions of timely application and one-time treatment.  See 38 C.F.R. § 17.161(c).

Therapeutic and restorative dental treatment - for example, fillings, bridges, and extractions - almost always involves physical impact of the teeth.  However, the intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental trauma as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and formerly in § 17.123(c)).  The Board is bound by this determination.  38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 (1998).

Applying the above statutory and regulatory provisions to the facts of the instant case, the Board finds that the Veteran meets the criteria for a Class II(a) disability based on the two incisors that were loosened as a result of his documented July 1957 service trauma.  Significantly, however, those two incisors correspond to the same two teeth (numbers 7 and 10) for which service connection for dental treatment purposes has already been established.  Accordingly, the Board may not grant a separate award of service connection for a condition involving those two teeth as to do so would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board is mindful that above incisors were not the only teeth for which the Veteran was treated in service.  On the contrary, he also received treatment for carious teeth numbers 2, 3, 4, 5, and 14, and had tooth number 32 extracted.  However, in contrast with teeth numbers 7 and 10, the Veteran's other treated and extracted teeth were not shown to have been affected by combat or service-related trauma.  As such, they do not meet the Class II(a) criteria for dental treatment.

Next, in considering whether treatment is warranted under the Class II criteria, the Board notes that, under 38 C.F.R. § 17.161(b)(2), a Veteran having a service-connected noncompensable dental disability shown to have been in existence at time of discharge from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition.  However, such one-time treatment is only available only if (1) the Veteran was discharged under conditions other than dishonorable from a period of active military service of not less than 180 days; (2) application for treatment was made within one year after such discharge; and (3) a VA dental examination is completed within 14 months after discharge, unless delayed through no fault of the Veteran.

In this case, the Veteran's service records confirm that he served for more than 180 days, and was granted an honorable discharge prior to October 1, 1981.  Nevertheless, the Veteran does not allege that he applied for dental treatment within a year of leaving service.  Nor does the evidence otherwise show that this was the case.  On the contrary, the record reflects that the Veteran submitted his initial claim for dental compensation and treatment in May 2006, approximately 58 years after he left the military.  See 38 C.F.R. § 17.161(b); see also Woodson v. Brown, 8 Vet. App. 352, 355 (1995) affirmed in part, dismissed in part by 87 F.3d 1304 (1996) (for Veterans who were discharged prior to October 1, 1981, the applicable time limit to file a dental claim cannot be tolled based on the service department's failure to notify a Veteran about his right to file such a claim).  Moreover, there is no evidence that any VA dental examination was completed within 14 months after his discharge. Accordingly, the Board finds that the Veteran does not meet the Class II criteria for a disability arising from teeth numbers 2, 3, 4, 5, 14, and 32.  38 C.F.R. § 17.161(b)(2)(i).

As noted previously, a Veteran may also be entitled to VA outpatient dental treatment if he qualifies under one of the other categories outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  However, the evidence does not demonstrate that the Veteran in this case can avail himself of any of those other categories.  Indeed, he has not accrued prisoner of war status and, thus, does not qualify for dental treatment on a Class II(b) and Class II(c) basis.  See 38 C.F.R. § 17.161(d), (e).  Nor does he meet the criteria for Class IIR (retroactive) eligibility, as there is no indication that he previously applied for and received VA dental treatment.  See 38 C.F.R. § 17.161(f).  Moreover, there is no evidence demonstrating that the Veteran has a dental condition that impairs or aggravates a service-connected disability such that treatment may be available under the Class III criteria.  See 38 C.F.R. § 17.161(g).  Further, the Veteran does not have any service-connected disabilities rated as 100 percent disabling by schedular evaluation or due to individual unemployability.  Nor is he currently a Chapter 31 vocational rehabilitation trainee or receiving, or scheduled to receive, VA care and treatment under the provisions of 38 U.S.C.A. Chapter 17.  As such, he also does not meet the criteria for Class IV, V, or VI eligibility for dental treatment.  See 38 C.F.R. § 17.161(h), (i), (j).

In reaching these conclusions, the Board remains cognizant of the Veteran's assertions, and the corroborating clinical evidence, of significant in-service dental treatment following 180 days of service.  Nevertheless, such treatment alone does not constitute dental trauma for purposes of entitlement to VA outpatient treatment.  Indeed, as a matter of law, treatment for carious teeth and even extractions in service is not tantamount to dental trauma.  38 C.F.R. §§ 3.381, 17.161 (and formerly § 17.123(c)); see also 38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 (1998); VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Therefore, the Board finds that the Veteran is not eligible for VA dental treatment for any of his teeth apart from those for which service trauma has already been conceded and benefits have been granted.  38 C.F.R. §§ 3.381 and 17.161.  Moreover, while cognizant that the Veteran may meet the criteria of 38 C.F.R. § 3.381(d)(1) with respect to his other teeth, VA law provides classes of eligibility for VA dental treatment, defining the circumstances under which such treatment may be authorized.  For the reasons set forth above, the Veteran has not shown that he qualifies for VA dental treatment for any of those other teeth based on any of the available classes of eligibility.

In summary, there is no basis for the Board to grant an additional award of service connection for a dental disorder for VA compensation or outpatient treatment purposes.  The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Indeed, since the Veteran's claims fail because of absence of legal merit or lack of entitlement under the law, they regrettably must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for a dental disorder for the purposes of VA compensation is denied.

Entitlement to service connection for a dental disorder for the purposes of VA outpatient dental treatment is denied.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


